 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE.  THE PRINCIPAL AMOUNT REPRESENTED BY
THIS NOTE MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF.
 
BULLFROG GOLD CORP.
 
3% PROMISSORY NOTE
 
Principal Amount: $200,000
 
Original Issuance Date: September 5, 2012

 
FOR VALUE RECEIVED Bullfrog Gold Corp., a Nevada corporation (the “Company”),
promises to pay to GRQ Consultants, Inc.401K (“Holder”), the principal amount of
Two Hundred Thousand Dollars ($200,000.00) together with all accrued but unpaid
interest, or such lesser amount as shall equal the then outstanding principal
amount hereof together with all accrued but unpaid interest thereon, payable on
October 1, 2012 (the “Initial Maturity Date”).  On the Initial Maturity Date,
the Company may extend the Initial Maturity Date from October 1, 2012 to October
15, 2012 (the “Initial Extension Maturity Date”) by paying to the Holder an
initial note extension payment equal to 50,000 shares of the Company’s common
stock, par value $0.0001 per share (the “Common Stock”) issuable on the date
such extension is elected (the “Initial Extension Payment”). The Initial
Extension Payment shall be deemed earned and shall be paid by Company to Holder
if the principal amount of this Note, and all accrued interest thereon, is not
paid to Holder prior to 5:00 P.M. on the Initial Maturity Date.  If the Initial
Maturity Date of the Note is extended to the Initial Maturity Extension Date and
the Company fails to pay the principal amount of the Note, along with all
accrued but unpaid interest thereon and the Prepayment Penalty (as defined in
Section 2 below), then the Initial Extension Maturity Date shall automatically
be extended to December 1, 2012 (the “Second Maturity Date”), without any action
on the part of either the Company or the Holder. If the Note is automatically
extended to the Secondary Maturity Date, then the Company shall pay to the
Holder an extension payment equal to 100,000 shares of the Company’s Common
Stock (the Extension Payment”).  In the event the Company is required to pay the
Extension Payment, any Prepayment Penalty that the Company would otherwise be
required to pay to the holder of the Note, will be waived (for the avoidance of
doubt, this excludes the payment of the Initial Extension Penalty).
 
 
 

--------------------------------------------------------------------------------

 
 
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder, by the
acceptance of this Note, agrees:
 
1.           Interest.
 
(a)  Interest shall accrue on the unpaid principal balance of this Note at the
rate of three percent (3%) per month.  Interest shall be calculated from and
include the date hereof and shall be calculated on an actual/360-day basis. All
accrued but unpaid interest shall be due and payable on either the Initial
Maturity Date or if applicable, the Initial Extension Maturity Date or if
applicable, the Second Maturity Date.


(b)           Notwithstanding anything to the contrary contained herein, in no
event shall this or any other provision herein permit the collection of any
interest which would be usurious under applicable law.  If under any
circumstances, whether by reason of advancement or acceleration of the maturity
of the unpaid principal balance hereof or otherwise, the aggregate amounts paid
under this Note shall include amounts which by law are deemed interest and which
would exceed the maximum rate permitted by law, the Company stipulates that
payment and collection of such excess amounts shall have been and will be deemed
to have been the result of a mistake on the part of both Holder and the Company
or the holder of this Note, and the party receiving such excess payments shall
promptly credit such excess (only to the extent such payments are in excess of
the maximum rate) against the unpaid principal balance hereof and any portion of
such excess payments not capable of being so credited shall be refunded to the
Company.


2.           Event of Default.
 
(a)           For purposes of this Note, an “Event of Default” means:
 
(i)           the Company shall default in any payment of principal and/or
accrued interest on this Note when due; or
 
(ii)           the Company shall fail to materially perform any covenant, term,
provision, condition, agreement or obligation of the Company under this Note
(other than for non-payment) and such failure shall continue uncured for a
period of ten (10) business days after notice from the Holder of such failure;
or
 
(iii)           the Company shall (a) become insolvent; (b) admit in writing its
inability to pay its debts generally as they mature; (c) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; or (d)
apply for or consent to the appointment of a trustee, liquidator, receiver or
similar official for it or for a substantial part of its property or business;
or
 
(iv)           a trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged within thirty (30) days after such
appointment; or
 
 
2

--------------------------------------------------------------------------------

 
 
(v)           any governmental agency or any court of competent jurisdiction at
the insistence of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company and
shall not be dismissed within thirty (30) days thereafter; or
 
(vi)           the Company shall sell or otherwise transfer all or substantially
all of its assets or shall enter into an agreement to do so; or
 
(vii)           bankruptcy, reorganization, insolvency or liquidation
proceedings or other proceedings, or relief under any bankruptcy law or any law
for the relief of debt shall be instituted by or against the Company and, if
instituted against the Company shall not be dismissed within thirty (30) days
after such institution, or the Company shall by any action or answer approve of,
consent to, or acquiesce in any such proceedings or admit to any material
allegations of, or default in answering a petition filed in any such proceeding;
or
 
(viii)           the Company shall fail to pay when due or otherwise be in
material default of any of its indebtedness that gives the holder thereof the
right to accelerate such indebtedness.
 
(b)           Upon the occurrence of an Event of Default, the entire unpaid and
outstanding indebtedness due under this Note shall be immediately due and
payable without notice.
 
(c)           Upon the occurrence of an Event of Default, this Note shall bear
interest at the rate of twelve percent (12%) per annum from the date of the
Event of Default.
 
(d)           As soon as possible and in any event within 2 days after the
Company becomes aware that an Event of Default has occurred, the Company shall
notify the Holder in writing of the nature, extent and time of and the facts
surrounding such Event of Default, and the action, if any, that the Company
proposes to take with respect to such Event of Default.
 
2.           Prepayment.  Unless the principal amount of this Note, together
with all accrued interest thereon, is paid in full on the Initial Maturity Date,
the Company may prepay this Note, in whole or in part, at any time prior to
Initial Extension Maturity Date, or the Second Maturity Date, as then
applicable, by paying a prepayment penalty to the Holder equal to 100,000 shares
of the Company’s Common Stock (the “Prepayment Penalty”).
 
3.           Use of Proceeds.  The proceeds from this Note will be used by the
Company for general working capital purposes.
 
4.           Miscellaneous.
 
(a)             Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note and delivery of an indemnity agreement reasonably
satisfactory in form and substance to the Company and , in the case of
mutilation, on surrender and cancellation of this Note (or what remains
thereof), the Company shall execute and deliver, in lieu of this Note, a new
note executed in the same manner as this Note, in the same principal amount as
the unpaid principal amount of this Note and dated the date of this Note.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Payment.  All payments under this Note shall be made in lawful
tender of the United States no later than 5:30 pm, Eastern Standard Time, on the
date on which such payment is due, by wire transfer of immediately available
funds to the account identified by the Holder.
 
(c)           Waivers.  The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
(d)           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against
which enforcement of the same is sought.
 
(e)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing sent by mail, facsimile with printed
confirmation, nationally recognized overnight carrier or personal delivery and
shall be effective upon actual receipt of such notice, to the following
addresses until notice is received that any such address or contact information
has been changed:
 
To the Company:
 
Bullfrog Gold Corp.
897 Quail Run Drive
Grand Junction, Colorado 81505
Attn:  David Beling, President and Chief Executive Officer


To Holder:
 
GRQ Consultants, Inc.401K
4400 Biscayne Blvd.
Miami, FL 33137
Attn:  Barry Honig
 
(f)           Expenses; Attorneys’ Fees.  If action is instituted to enforce or
collect this Note, the Company promises to pay or reimburse all reasonable costs
and expenses, including, without limitation, reasonable attorneys’ fees and
costs, incurred by the Holder in connection with such action.
 
(g)           Successors and Assigns.  This Note may be assigned or transferred
by the Holder.  Subject to the preceding sentence, the rights and obligations of
the Company and the Holder of this Note shall be binding upon and benefit the
successors, permitted assigns, heirs, administrators and permitted transferees
of the parties.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising on the part of the Holder, any right, option, remedy, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, option, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, option, remedy, power or privilege.  The rights, options, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, options, remedies, powers and privileges provided by law.
 
(i)           Governing Law; Jurisdiction.  THE PARTIES HEREBY AGREE THAT THIS
NOTE IS MADE AND ENTERED INTO IN THE STATE OF NEW YORK AND FURTHER AGREE THAT
ALL ACTS REQUIRED BY THIS NOTE AND ALL PERFORMANCE HEREUNDER ARE INTENDED TO
OCCUR IN THE STATE OF NEW YORK. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE PERSONAL AND SUBJECT MATTER JURISDICTION OF THE STATE OR
FEDERAL  COURTS OF THE STATE OF  NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE.  EACH PARTY HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW, (A) ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT; AND (B) ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. FINAL JUDGMENT IN ANY SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT SHALL BE CONCLUSIVE AND BINDING UPON EACH
PARTY DULY SERVED WITH PROCESS THEREIN AND MAY BE ENFORCED IN THE COURTS OF THE
JURISDICTION OF WHICH EITHER PARTY OR ANY OF THEIR PROPERTY IS SUBJECT, BY A
SUIT UPON SUCH JUDGMENT.  THE PARTIES HEREBY WAIVE ANY AND ALL RIGHTS TO TRIAL
BY JURY.
 
(j)             Legal Representation. Each party hereto acknowledges that it has
been represented by independent legal counsel in the preparation of this Note
and the matters referred to herein.  Each party recognizes and acknowledges that
counsel to the Company may have represented the Holder and investors/lenders in
the Company and may participate in the preparation of additional agreements and
documents related to the parties and their relationship and each party waives
any conflicts of interest in connection therewith and other claims that it may
not have been represented by its own counsel.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date first above written by its duly authorized officer.
 
 

 
BULLFROG GOLD CORP.
         
 
By: 
/s/ David Beling
     
Name: David Beling
     
Title: President and Chief Executive Officer
         

 
 
 
6
 
 